Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                 Reasons for Allowance

A.      The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the instantly claimed method of producing a carboxyl group-containing nitrile rubber, the method comprising a coagulation step of coagulating a carboxyl group-containing nitrile rubber component by mixing a monovalent metal salt and a polymer flocculating agent into a carboxyl group-containing nitrile rubber latex, wherein the monovalent metal salt is compounded in an amount of 3 to 25 parts by weight and the polymer flocculating agent is compounded in an amount of 0.01 to 10 parts by weight relative to 100 parts by weight of a rubber solid content in the latex, and a weight ratio of the monovalent metal salt/the polymer flocculating agent is in the range of 10 to 500.
The closest prior art seen is CN 105418845 Zhang et al.  The machine English translation of Zhang provided is referenced.  Zhang et al. discloses coagulating nitrile rubber with divalent salt coagulant and flocculating polymer.  Zhang does not disclose carboxyl group containing polymers, monovalent metal salt coagulant, the instantly claimed amounts of monovalent metal salt, and the instantly claimed ratios of monovalent metal salt to polymer flocculating agent.  See the entire Zhang document, particularly Zhang’s claims 4, 6, 7, and 9.  It is noted that the potassium stearate is monovalent metal salt.  However it is emulsifier.  See Zhang, page 6, line 
JP 2004-285293 Hiroyasu discloses coagulating carboxyl group containing nitrile rubber with sodium chloride.  See, Hiroyasu, page 3 of 7, lines 27-37.  There is no disclosure to use the instantly claimed mixture of monovalent metal salt with flocculating polymer in the instantly claimed amounts and ratio.
US Pat. No. 4920176 Jorgensen, Jr. discloses coagulating nitrile rubber with cationic polymeric coagulant.
US Pat. No. 3542705 Mason et al. discloses coagulating carboxyl group containing nitrile rubber with coagulant such as aluminum sulfate to five flocculation at column 3, lines 7-12.
US Pat. No. 3632507 Witt discloses coagulating carboxyl group containing nitrile rubber with polymeric flocculating agents.
There is not proper motivation to modify any of the prior art disclosures seen by the examiner into the instantly claimed inventions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762